Citation Nr: 0903615	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for right hip disability.

2.  Entitlement to an initial rating higher than 10 percent 
for left hip disability.

3.  Entitlement to an initial rating higher than 10 percent 
for low back disability.

4.  Entitlement to an initial rating higher than 10 percent 
for right shoulder disability.

5.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that service connection for right and left 
ankle disabilities and right and left knee disabilities was 
denied in a November 2004 rating decision.  The veteran's 
representative argued in the appellant's brief that a written 
statement received from the veteran in March 2005 constitutes 
a notice of disagreement with the November 2004 decision.  A 
notice of disagreement is defined as a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (2008).  
The March 2005 statement at issue did not express 
dissatisfaction or disagreement with the November 2004 
determination or a desire to contest the result.  Indeed, the 
statement expressly identifies itself as a notice of 
disagreement with the April 2004 rating decision currently on 
appeal.  Therefore, the Board concludes that the March 2005 
is not a notice of disagreement.  


FINDINGS OF FACT

1.  The veteran's right hip disability is productive of 
painful, limited motion; however, extension of the thigh is 
not limited to five degrees, flexion is not limited to 45 
degrees, external rotation is not limited to 15 degrees, and 
adduction is not limited so that the legs cannot be crossed.

2.  The veteran's left hip disability is productive of 
painful, limited motion; however, extension of the thigh is 
not limited to five degrees, flexion is not limited to 45 
degrees, external rotation is not limited to 15 degrees, and 
adduction is not limited so that the legs cannot be crossed.

3.  The veteran's low back disability is manifested by 
painful, limited motion with forward flexion of the 
thoracolumbar back greater than 60 degrees and combined range 
of motion of the thoracolumbar back greater than 120 degrees; 
it is not productive of guarding, abnormal gait, or abnormal 
spinal contour.

4.  The veteran's right shoulder disability is productive of 
painful, limited motion; however, motion of the arm is not 
limited to at shoulder level.

5.  The veteran does not have hearing loss disability in 
either ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for right hip disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5251, 5252, and 5253 (2008).

2.  The criteria for an initial rating higher than 10 percent 
for left hip disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5251, 5252, and 5253 (2008).

3.  The criteria for an initial rating higher than 10 percent 
for low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5237 (2008).

4.  The criteria for an initial rating higher than 10 percent 
for right shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5024, and 5201 (2008).

5.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's claims for higher initial 
ratings, the record reflects that the veteran was provided 
with the notice required under the VCAA, to include notice 
with respect to the effective-date element of the claims, by 
letter mailed in July 2006.  Although this letter was not 
sent prior to the initial adjudication of the claims, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of all required notice and the receipt of all pertinent 
evidence, the claims were readjudicated.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  

With respect to the veteran's claim for service connection 
for bilateral hearing loss disability, the record reflects 
that the veteran was provided with the notice required under 
the VCAA by letter mailed in January 2004, prior to the 
initial adjudication of the claim.  Although he was not 
provided with notice concerning the disability-rating and 
effective-date elements of the claim until March 2006, after 
the initial adjudication of the claim, the Board has 
determined that there is no prejudice to the veteran in 
proceeding with the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394.  As explained below, the Board has determined 
that service connection for bilateral hearing loss disability 
is not warranted.  Consequently, no effective date or 
disability rating will be assigned, so the failure to provide 
earlier notice with respect to those elements of claim is no 
more than harmless error.

The record reflects that the veteran has been afforded 
appropriate fee-basis examinations.  The Board notes that the 
veteran's representative argued in the January 2009 
appellant's brief that the fee-basis audiological 
examinations are invalid.  Specifically, the veteran's 
representative suggested that the examinations misrepresented 
the severity of the veteran's hearing loss because the 
results of the Maryland CNC Test were measured at different 
decibel levels in December 2004 and March 2007.  The Board 
notes, however, that performance of the Maryland CNC Test 
(speech recognition test) involves the audiologist presenting 
word lists at increasing intensity levels until no further 
change in speech recognition score occurs.  Thus, the 
variance in decibel levels noted in the examination reports 
is consistent with a normal audiological examination.  
Moreover, since 38 C.F.R. § 3.385, which defines hearing loss 
disability for VA purposes, does not specify the decibel 
level to be used for the Maryland CNC Test, the decibel 
levels used during testing are immaterial to the 
determination of whether the veteran has hearing loss 
disability.  The Board, therefore, concludes that there is no 
basis to question the validity of the fee-basis audiological 
examinations.

The record also reflects that service treatment records have 
been obtained.  Neither the veteran nor his representative 
has identified any other evidence that could be obtained to 
substantiate any of the claims.  The Board also is unaware of 
any such outstanding evidence.  Therefore, the Board is 
satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted 
without medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

Right and Left Hip Disabilities

The veteran's right and left hip disabilities are each 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  This code provides that 
traumatic arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When limitation of motion 
of the specific joint involved is non-compensable under the 
appropriate diagnostic code, however, a 10 percent rating 
will be assigned for each major joint or group of minor 
joints affected by limitation of motion.

Limitation of motion of the thigh is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.  
Diagnostic Code 5251 provides for a single 10 percent rating 
if extension of the thigh is limited to five degrees.  Under 
Diagnostic Code 5252, a 10 percent rating is warranted if 
flexion of the thigh is limited to 45 degrees, and a 20 
percent rating is warranted if flexion of the thigh is 
limited to 30 degrees.  Diagnostic Code 5253 provides that a 
10 percent rating is warranted for limitation of rotation of 
the thigh if the affected leg cannot toe-out more than 15 
degrees or when adduction of the thigh is limited so that the 
legs cannot be crossed.  A 20 percent rating is warranted 
under Diagnostic Code 5253 for limitation of abduction of the 
thigh with motion lost beyond 10 degrees.

On fee-basis examination in December 2004, the veteran 
complained of stiffness, clicking, and constant pain in both 
hips.  Physical examination revealed tenderness in the hips, 
and range of motion of each hip was limited.  However, the 
veteran was able to attain 25 degrees of extension, 120 
degrees of flexion, 20 degrees of adduction, 40 degrees of 
abduction, and 55 degrees of external rotation.  The examiner 
noted that range of motion was slightly affected by pain but 
not by fatigue, weakness, lack of endurance, or 
incoordination.

On fee-basis examination in March 2007, the veteran 
complained of stiffness, difficulty moving in the early 
morning or late night, and constant pain.  Range of motion of 
each hip again was limited.  However, the veteran was able to 
attain 30 degrees of extension, 125 degrees of flexion, 25 
degrees of adduction, 45 degrees of abduction, and 60 degrees 
of external rotation.  The examiner noted that joint function 
of both hips was not additionally limited by pain, fatigue, 
weakness, or incoordination after repetitive use.

In sum, the record shows that a 10 percent rating is 
warranted for each of the veteran's service-connected hip 
disabilities because he experiences painful, limited motion 
in each hip.  There is no medical or lay evidence, however, 
that range of motion of either hip is limited to a 
compensable degree under Diagnostic Codes 5251, 5252, and 
5253.  Specifically, even considering the additional 
functional impairment due to pain noted by the December 2004 
examiner, extension is not limited to five degrees; flexion 
is not limited to 45 degrees; external rotation is not 
limited to 15 degrees; and adduction is not limited so that 
the legs cannot be crossed.  Accordingly, a disability rating 
higher than 10 percent is not warranted for either of the 
veteran's service-connected hip disabilities.

The Board has considered whether the veteran is entitled to a 
higher evaluation for hip right and left hip disabilities 
under other potentially applicable diagnostic codes.  
However, the higher ratings available under Diagnostic Code 
5250, 5254, and 5255 are inapplicable to the veteran's 
disabilities since there is no evidence of ankylosis of the 
hip, flail joint, or femur impairment.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has either 
hip disability warranted a rating higher than 10 percent.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

Low Back Disability

The veteran's low back disability currently is evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  That code provides that a 10 percent disability rating 
is warranted when forward flexion of the thoracolumbar back 
is greater than 60 degrees, but not greater than 85 degrees; 
the combined range of motion of the thoracolumbar back is 
greater than 120 degrees, but not greater than 235 degrees; 
if there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
if there is vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
warranted when forward flexion of the thoracolumbar back is 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar back is not 
greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

On fee-basis examination in December 2004, the veteran 
complained of localized, aching pain in the lower back.  
Physical examination revealed tenderness but posture and gait 
were normal.  Thoracolumbar flexion was measured to 85 
degrees; extension was measured to 25 degrees; and rotation 
was measured to 25 degrees.  The examiner noted that range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
also noted there was no intervertebral disc syndrome.

On fee-basis examination in March 2007, the veteran 
complained of constant stiffness and pain at the base of the 
spine.  Physical examination revealed normal gait, posture, 
and curvature of the spine.  Thoracolumbar flexion was 
measured to 90 degrees, with pain at 78 degrees; extension 
was measured to 30 degrees, with pain at 24 degrees; and 
rotation was measured to 30 degrees.  The examiner noted 
that, after repetitive use, range of motion was additionally 
limited by two degrees because of pain.  There was no 
additional limitation of joint function after repetitive use 
due to fatigue, weakness, lack of endurance, or 
incoordination.  The examiner also noted that there were no 
signs of intervertebral disk syndrome.

In sum, the medical evidence or record does not show that 
forward flexion of the thoracolumbar spine is limited to 60 
degrees or less; that the combined motion of the 
thoracolumbar spine is limited to 120 degrees or less; or 
that there is muscle spasm or guarding severe enough to 
result in an abnormal gait or spinal contour.  Accordingly, 
an initial rating higher than 10 percent is not warranted for 
the veteran's low back disability.

The Board has considered whether there is any other schedular 
basis to assign a higher initial rating, but has found none.  

Consideration again has been given to assigning a staged 
rating; however, at no time during the period in question has 
the veteran's low back disability warranted a rating higher 
than 10 percent.  See, again, Hart, 21 Vet. App. 505; 
Fenderson, 12 Vet. App. 119.

Right Shoulder Disability

The veteran's right shoulder disability currently is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, which pertains to tenosynovitis, and 
Diagnostic Code 5201, which pertains to limitation of motion 
of the arm.

Diagnostic Code 5024 provides that tenosynovitis will be 
rated on limitation of motion of affected parts as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5024.  As noted, Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When limitation of motion of the specific joint involved is 
non-compensable under the appropriate diagnostic code, 
however, a 10 percent rating will be assigned for each major 
joint or group of minor joints affected by limitation of 
motion.

Limitation of motion of the shoulder is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  That code provides that a 20 
percent rating is warranted for limitation of the motion of 
the major arm at the shoulder level.  The record reflects 
that the veteran is right-handed; therefore, his right 
shoulder corresponds to the major arm.

On fee-basis examination in December 2004, the veteran 
complained of stiffness and pain in the right shoulder and 
reported experiencing flare ups on a weekly basis.  He 
indicated that these flare ups usually lasted for hours and 
that they resulted in reduced range of motion.  Physical 
examination revealed tenderness and decreased range of 
motion, but the veteran was able to achieve at least 175 
degrees of abduction and 175 degrees of flexion.  The 
examiner noted that range of motion was affected by pain but 
was not affected by fatigue, weakness, lack of endurance, or 
incoordination.

On fee-basis examination in March 2007, the veteran again 
complained of shoulder pain and stiffness.  He indicated that 
he experienced flare ups approximately twice per month and 
that the pain with the flare ups lasted approximately two 
hours.  On physical examination, flexion was measured to 190 
degrees and abduction was measured to 166 degrees, with pain.  
The examiner noted that joint function was additionally 
limited by pain with repetitive use and that range of motion 
was decreased by five degrees.  There was no additional 
limitation of joint function because of fatigue, weakness, 
lack of endurance, or incoordination.  

In sum, the medical evidence shows that the veteran 
experiences painful, limited motion of the right shoulder.  
Even considering additional impairment due to flare ups and 
pain, however, there is no evidence that motion of the 
veteran's right arm is limited to at shoulder level.  
Accordingly, an initial rating higher than 10 percent is not 
warranted for the disability.

The Board has considered whether there is any other schedular 
basis to assign a higher initial disability rating.  In this 
regard, the Board notes that there is no evidence of 
ankylosis of the scapulohumeral articulation or impairment of 
the humerus.  Accordingly, the higher ratings provided under 
Diagnostic Codes 5200 and 5202 are not applicable to this 
claim.  A higher rating also is not warranted under 
Diagnostic Code 5203.  Although December 2004 and March 2007 
X-ray studies revealed deformity of the distal clavicle, 
there is no evidence of nonunion or dislocation of the 
clavicle.  Moreover, because the disability already is 
assigned a rating based on impairment of function of the 
shoulder, the contiguous joint, the assignment of another 
rating under Diagnostic Code 5203 would violate the 
prohibition against pyramiding.  See 38 C.F.R. § 4.14.

In addition, the Board has considered whether a higher rating 
or a separate rating should be assigned on the basis of the 
veteran's post-surgical scars.  The March 2007 fee-basis 
examiner noted the presence of these scars, which measured 
7.8 centimeters (cm) by 0.8 cm and 0.9 cm by 0.3 cm, on the 
veteran's right shoulder.  There was keloid formation 
associated with the scars, but there was no tenderness, 
instability, or adherence.  Accordingly, a compensable rating 
is not warranted under any of the diagnostic codes applicable 
to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2008).

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the veteran's right shoulder disability warranted a rating 
higher than 10 percent.  See, again, Hart, 21 Vet. App. 505; 
Fenderson, 12 Vet. App. 119.

Extra-schedular Consideration

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for his 
right or left hip disabilities, low back disability, or right 
shoulder disability.  Moreover, the record reflects that the 
manifestations of these disabilities are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from any of the disabilities would be in excess of 
that contemplated by the assigned ratings.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

Service Connection

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
service.  The veteran's representative argued in the 
appellant's brief that the veteran's in-service exposure to 
loud noises was conceded by VA when the originating agency 
granted his claim of entitlement to service connection for 
tinnitus.

The Board does not dispute that the veteran likely was 
exposed to loud noises in service.  However, the medical 
evidence of record establishes that the veteran currently 
does not have hearing loss disability in either ear, as 
defined by VA regulations.

In December 2004, the veteran was afforded a fee-basis 
examination to determine the nature and severity of any 
hearing loss disability present.  That examination yielded 
the following pertinent puretone thresholds: 

Hertz (Hz)	|500	|1000	|2000	|3000	|4000
	|
Right		|15	|10	|5	|15	|25	|
Left		|5	|5	|10	|15	|25	|

Speech discrimination was measured at 100 percent for each 
ear.

The veteran was afforded another fee-basis examination in 
March 2007.  That examination yielded the following pertinent 
puretone thresholds: 

Hertz (Hz)	|500	|1000	|2000	|3000	|4000
	|
Right		|15	|15	|10	|20	|30	|
Left		|10	|10	|10	|20	|30	|

Speech discrimination again was measured at 100 percent for 
each ear.

Based on these findings, the Board concludes that the veteran 
does not have hearing loss disability in either ear as 
defined by VA regulation.  Specifically, none of the auditory 
thresholds at the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of the frequencies is not 26 decibels or 
greater; and the speech recognition scores are not less than 
94 percent.  See 38 C.F.R. § 3.385.

There is no contrary medical evidence of record.  The Board 
acknowledges the veteran's belief that he has bilateral 
hearing loss disability and notes that he is capable of 
reporting his personal observations concerning his diminished 
hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, as a lay person without medical training, 
the veteran is not qualified to determine whether he has 
sufficient hearing impairment to qualify as a disability for 
VA compensation purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, in view of the medical 
evidence demonstrating that he does not have bilateral 
hearing loss disability, service connection is not warranted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Entitlement to an initial rating higher than 10 percent for 
right hip disability is denied.

Entitlement to an initial rating higher than 10 percent for 
left hip disability is denied.

Entitlement to an initial rating higher than 10 percent for 
low back disability is denied.

Entitlement to an initial rating higher than 10 percent for 
right shoulder disability is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


